Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per Applicant’s response filed on 04/06/2022, claims 1-3 and 8-20 are pending. All pending claims have been amended in view of amended independent claims, and claims 4-7 have been cancelled.

Response to Amendment
The claim objection to claim 18 is withdrawn, claim 20 remains objected to because the indicated grammatical error has not been corrected.
The 35 USC 101 rejection is withdrawn in view of the independent claim having a step directed to ‘output an indication of a presence of the screen structural heart disease to a display.’
As for the 35 USC 112 rejection, these rejections are also withdrawn in view of the current claim amendments.
The 35 USC 102 rejections based on reference Bedingham et al. US 2015/0164340 A1, the rejections have been overcome by the current claim amendment.  
Note to Applicant: The Examiner left voicemails with proposed claim amendments with the Applicant’s representatives: Theodore Shih and Nora Colston on June 28, 2022, but no response was received. 

Claim Objections
Claims 12 and 20 are objected to because of the following informalities:
Claim 12, line 24-25 recites “for each heartbeat. Determining locations”; the period and capital D, should be replaced with a comma and a lower-case d.
Claim 20 line 3 should be amended as such “aggregate model [[at]] to determine…”
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 8-11 and 13-19 are allowed.
Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art references alone and in combination fail to teach or suggest a method of screening for structural heart disease using a sensor device for measuring electrocardiogram, phonocardiogram and accelerometer signals, comprising a step of dividing the measured signals into one or more sequences based on a measure of body acceleration includes the time aligned ECG, PCG< and ACC signals are divided into respective windows of arbitrary duration to obtain the one or more sequences, in combination with other recited limitations in claims 1, 12 and 15.

Varadan et al. US 2018/0325407 A1 discloses a CHF management system comprising a chest worn device for acquiring ECG, PCG, and ACC from a chest of a person, the signals are time aligned as shown in Fig. 5, but Varadan does not disclose a step of dividing the measured signals into one or more sequences based on a measure of body acceleration includes the time aligned ECG, PCG and ACC signals are divided into respective windows of arbitrary duration to obtain the one or more sequences.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
June 30, 2022